Dissenting Opinion by
Ervin, J.:
In this custody case I would affirm upon the opinion of President Judge Carson of the court below. I am convinced that the best welfare of this child would be served by leaving the child where it is and has been since birth. The child is now four years old.
It is true that a natural parent should be favored over an “outsider” in the custody of his or her child. It does appear to me that this father has certainly not *353shown any great interest in this child, whereas the defendants, Robert Blough and his wife, Lillian Blough, have. The father and mother were married on September 7, 1957 and were separated in September 1959, after various differences and numerous separations. While the husband lived with his wife for only two years, he presented her with two children whom she supported with her own earnings after the separation and she managed to keep her children with or near to her. She had a support order against him for $104.00 per month.
The child who is the subject of this habeas corpus proceeding was of premature birth and has been nursed by the Bloughs from its unfortunate start in life down to the present time. The child also suffers from a respiratory ailment. The doctor who cared for the child, and who was the family physician, testified that the child had received excellent care in the defendants’ home. The child has made splendid progress toward becoming normal. A lot of this progress may be attributed to the loving care and excellent attention administered to her by the Bloughs.
The father has contributed nothing to the Bloughs to help pay for the child’s support, care or maintenance. The Bloughs notified him when the child was ill but he never came to see her.
At Christmas in 1961 the Bloughs took the child to the father’s home to visit him. It was about 8:00 p.m. but he would not get out of bed to see her.
I am of the firm belief that the able trial judge who heard the witnesses and saw the parties properly decided that the best interest of this child would be served if she were left with the Bloughs to carry on the good work which they have been doing.